          Case 1:20-cv-03589-JEB Document 114-2 Filed 03/10/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



  STATE OF NEW YORK, et al.,

                    Plaintiffs,
                                                       Case No. 1:20-cv-03589-JEB
               v.

  FACEBOOK, INC.,

                    Defendant.




               [PROPOSED] ORDER GRANTING FACEBOOK, INC.’S
            MOTION TO DISMISS STATES’ PARENS PATRIAE COMPLAINT

       Upon consideration of Defendant Facebook, Inc.’s Motion To Dismiss States’ Parens

Patriae Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, it is

hereby:

       ORDERED that the Motion To Dismiss States’ Parens Patriae Complaint be, and

hereby is, GRANTED; and it is further

       ORDERED that the States’ Parens Patriae Complaint, ECF No. 70, be, and hereby is,

DISMISSED WITH PREJUDICE.



IT IS SO ORDERED.



DATED: _____________, 2021                          ________________________
                                                    Honorable James E. Boasberg
                                                    United States District Judge
